FIRST DISTRICT COURT OF APPEAL
                 STATE OF FLORIDA
                  _____________________________

                          No. 1D21-3476
                  _____________________________

TONY LAVON WAITES,

    Appellant,

    v.

FRANK MIDDLETON, SR., and
ROSA M. MIDDLETON,

    Appellees.
                  _____________________________


On appeal from the Circuit Court for Escambia County.
Thomas V. Dannheisser, Judge.

                        September 28, 2022


PER CURIAM.

     Tony Lavon Waites appeals an order granting the Middletons’
motion for attorneys’ fees. Waites argues that the trial court
abused its discretion by failing to follow Florida Patient’s
Compensation Fund v. Rowe, 472 So. 2d 1145 (Fla. 1985) and
Grapski v. City of Alachua, 134 So. 3d 987 (Fla. 1st DCA 2012).
Waites contends that Rowe requires the trial court to make specific
findings regarding a reasonable amount of hours worked to award
fees and that the trial court failed to do so here. Waites interprets
Grapski to mean that fees cannot be awarded without current,
specific, and detailed evidence of the time spent working on the
case. Neither of Waites’ arguments have merit.
     Rowe explains that an attorney is obligated to “keep[] accurate
and current records of time spent on a case, particularly when
someone other than the client may pay the fee.” Rowe, 472 So. 2d
at 1150. “To accurately assess the labor involved, the attorney fee
applicant should present records detailing the amount of work
performed.” Id. “Inadequate documentation may result in a
reduction of the number of hours claimed, as will a claim for hours
that the court finds to be excessive or unnecessary.” Id. Attorneys’
fees are not prohibited where records are inadequate. Rowe also
includes factors that should be considered in determining
reasonable attorneys’ fees, but courts are not required to reduce
these considerations into written findings. See Murphy v. Murphy,
621 So. 2d 455, 457 (Fla. 4th DCA 1993) (holding that trial courts
are not obligated to “make a written finding memorializing the
judge’s consideration” of every fact).

     In Grapski, this Court affirmed an award of fees based on
credible expert witness testimony despite insufficient records
detailing the work performed. The expert witness thoroughly
reviewed the record and detailed the amount of hours reasonably
incurred. “When there is competent substantial evidence which
supports the trial court’s order under the totality of the
circumstances, there is no abuse of discretion.” Id. at 989.

     Here, although the Middletons’ counsel did not keep accurate
and current records of the time spent on legal work for the
Middletons, he did present competent substantial evidence to show
that at least fifty hours of work were performed over a ten-year
period. The Middletons’ counsel produced the court docket and
internal files, showing the number of filings drafted. He also
submitted his own affidavit explaining the time spent on the case
and the affidavit of an expert witness. The expert witness also
testified at the fees hearing that fifty hours was a reasonable and
conservative estimate of the time spent on the case. The trial court
did not abuse its discretion by relying on this competent
substantial evidence in its fee award. Accordingly, we affirm.

    AFFIRMED.

ROBERTS, OSTERHAUS, and LONG, JJ., concur.


                                 2
                  _____________________________

    Not final until disposition of any timely and
    authorized motion under Fla. R. App. P. 9.330 or
    9.331.
               _____________________________


Michael R. Rollo of Michael R. Rollo, P.A., Pensacola, for Appellant.

Artice L. McGraw of Artice L. McGraw, P.A., Pensacola, for
Appellees.




                                 3